Case 2:19-cv-04934-JDW Document1 Filed 10/22/19 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JURY TRIAL DEMANDED
GRACE NEEBE, as Administratix of the
ESTATE OF LOUIS NEEBE, Deceased, and
GRACE NEEBE, in her own right,
1415 CREEK ROAD :
FURLONG, PA 18925 : CIVIL ACTION COMPLAINT

Vv.
CIVIL NO.
RAVIN CROSSBOWS, LLC.
101 MAIN STREET
SUPERIOR, WI 54880
and
VENATICS, INC.
69 N 28th STREET E 500
SUPERIOR, WI 54880
and
COMPASS DIVERSIFIED HOLDINGS
301 RIVERSIDE AVENUE, 28° FLOOR
WESTPORT, CT 06880
and
THE COMPASS GROUP
301 RIVERSIDE AVENUE, 2"° FLOOR
WESTPORT, CT 06880
and
VELOCITY OUTDOOR, INC.
7629 STATE 5 and 20
BLOOMFIELD, NY 14469 :
and : COMPLAINT
CROSMAN :
7629 NY-5
BLOOMFIELD, NY 14469

 

Plaintiff, GRACE NEEBE, as Administratrix of the ESTATE OF LOUIS NEEBE,
Deceased, and GRACE NEEBE in her own right, by and through her attorneys, Pansini

& Mezrow, avers as follows upon causes of action as set forth below:
Case 2:19-cv-04934-JDW Document1 Filed 10/22/19 Page 2 of 18

I. PARTIES

1. Plaintiff's Decedent,, LOUIS NEEBE, was an adult individual who, at all times
relevant hereto, resided at 1415 Creek Road, Furlong, PA 18925.

2. Plaintiff, GRACE NEEBE, is the widow of Plaintiffs Decedent, LOUIS
NEEBE, and is an adult individual residing at 1415 Creek Road, Furlong, PA 18925.

3. Defendant, RAVIN CROSSBOWS, LLC, is foreign corporation and/or an
unincorporated association and/or a public corporation and/or a partnership and/or a sole
proprietorship which, at all times relevant hereto maintained a business address and
corporate headquarters at 101 Main Street, Superior, Wisconsin 54880.

4. At all times relevant hereto, Defendant, RAVIN CROSSBOWS, LLC,
engaged in the business of designing, manufacturing, selling, distributing and/or marketing
crossbows for hunting and recreational use.

5. At all times relevant hereto, Defendant, RAVIN CROSSBOWS, LLC, was in
the business of selling, distributing, marketing, designing and manufacturing crossbows,
arrows and arrow nocks for hunting and recreational use and was the designer,
manufacturer, distripbutor and/or seller of the crossbow and arrow nock which caused
Plaintiff's Decedent, LOUIS NEEBE, serious injuries as more fully described herein.

6. Defendant, VENATICS, INC., is foreign corporation and/or an unincorporated

association and/or a public corporation and/or a partnership and/or a sole proprietorship
Case 2:19-cv-04934-JDW Document1 Filed 10/22/19 Page 3 of 18

which, at all times relevant hereto maintained a business address and corporate
headquarters at 69 N. 28" Street E 500, Superior, Wisconsin 54880.

7. At all times relevant hereto, Defendant, VENATICS, INC., engaged in the
business of designing, manufacturing, selling, distributing and/or marketing crossbows for
hunting and recreational use.

8. At all times relevant hereto, Defendant, VENATICS, INC., was in the
business of selling, distributing, marketing, designing and manufacturing crossbows arrow
nocks for hunting and recreational use and was the designer, manufacturer, distributor
and/or seller of the crossbow and arrow nock which caused Plaintiffs Decedent, LOUIS
NEEBE, serious injuries as more fully described herein.

9. Defendant, COMPASS DIVERSIFIED HOLDINGS, is a foreign corporation
and/or an unincorporated association and/or a public corporation and/or a partnership
and/or a sole proprietorship which, at all times relevant hereto maintained a business
address and corporate headquarters at 301 Riverside Avenue, 2™ Floor, Westport,
Connecticut 06880.

10. At all times relevant hereto, Defendant, COMPASS DIVERSIFIED
HOLDINGS, engaged in the business of designing, manufacturing, selling, distributing
and/or marketing crossbows for hunting and recreational use.

11. At all times relevant hereto, Defendant, COMPASS DIVERSIFIED
HOLDINGS, was in the business of selling, distributing, marketing, designing and
manufacturing crossbows arrow nocks for hunting and recreational use and was the desire,

manufacturer, distributor and/or seller of the crossbow and arrow nocks which caused
Case 2:19-cv-04934-JDW Document1 Filed 10/22/19 Page 4 of 18

Plaintiffs Decedent, LOUIS NEEBE, serious injuries as more fully described herein.

12. Defendant, THE COMPASS GROUP, is foreign corporation and/or an
unincorporated association and/or a public corporation and/or a partnership and/or a sole
proprietorship which, at all times relevant hereto maintained a business address and
corporate headquarters at 301 Riverside Avenue, 2"? Floor, Westport, Connecticut 06880

13. At all times relevant hereto, Defendant, THE COMPASS GROUP, was
engaged in the business of designing, manufacturing, selling, distributing and/or marketing
crossbows for hunting and recreational use.

14. Atalltimes relevant hereto, Defendant, THE COMPASS GROUP, was inthe
business of selling, distributing, marketing, designing and manufacturing crossbows arrow
nocks for hunting and recreational use and was the designer, manufacturer, distributor
and/or seller of the crossbow and arrow nock which caused Plaintiff's Decedent, LOUIS
NEEBE, serious injuries as more fully described herein.

15. Defendant, VELOCITY OUTDOOR, INC., is foreign corporation and/or an
unincorporated association and/or a public corporation and/or a partnership and/or a sole
proprietorship which, at all times relevant hereto maintained a business address and
corporate headquarters at 7629 STATE 5 and 20, Bloomfield, New York 14469.

16. At all times relevant hereto, Defendant, VELOCITY OUTDOOR, INC.,
engaged in the business of designing, manufacturing, selling, distributing and/or marketing
crossbows for hunting and recreational use.

17.  Atall times relevant hereto, Defendant, VELOCITY OUTDOOR, INC., was

in the business of selling, distributing, marketing, designing and manufacturing crossbows
Case 2:19-cv-04934-JDW Document1 Filed 10/22/19 Page 5 of 18

arrow nocks for hunting and recreational use and was the desire, manufacturer, distributor
and/or seller of the crossbow and arrow nock which caused Plaintiffs Decedent , LOUIS
NEEBE, serious injuries as more fully described herein.

18. Defendant, CROSMAN, is foreign corporation and/or an unincorporated
association and/or a public corporation and/or a partnership and/or a sole proprietorship
which, at all times relevant hereto maintained a business address and corporate
headquarters at 7629 NY-5, Bloomfield, New York 14469.

19.  Atalltimes relevant hereto, Defendant, CROSMAN, engaged in the business
of designing, manufacturing, selling, distributing and/or marketing crossbows for hunting
and recreational use.

20. Atalltimes relevant hereto, Defendant, CROSMAN, was in the business of
selling, distributing, marketing, designing and manufacturing crossbows arrow nocks for
hunting and recreational use and was the designer, manufacturer, distributor and/or seller
of the crossbow and arrow nocks which caused Plaintiffs Decedent, LOUIS NEEBE,
serious injuries as more fully described herein.

Il. JURISDICTION

3. Jurisdiction of this Court over the matters in this Complaint is founded upon
28 U.S.C. §1332, diversity of citizenship as the Plaintiff is a citizen of Pennsylvania and the
Defendants are citizens of Wisconsin, Connecticut and New York.

4. Plaintiff demands trial by jury.

5. Plaintiff states that the amount in controversy exceeds $75,000.00.
Case 2:19-cv-04934-JDW Document1 Filed 10/22/19 Page 6 of 18

6. For purposes of compulsory non-binding arbitration program of the United
States District Court for the Eastern District of Pennsylvania, Plaintiff hereby affirms that
the claim for damages exceeds $150,000.00.

lll. VENUE |

7. The crossbow and arrow nocks allege to have been defectively designed in
this Complaint were purchased in the Eastern District of Pennsylvania by Plaintiff's
Decedent, LOUIS NEEBE, who is a resident of Pennsylvania while Defendants are
residents of Wisconsin, Connecticut and New York. Therefore, venue is proper in this
Court.

IV. FACTS

8. On November 1, 2017, Plaintiff's Decedent, LOUIS NEEBE, owned a Ravin
Crossbow and Ravin Arrow Nock involved in the incident hereinafter described.

9, On or about November 1, 2017, LOUIS NEEBE, was hunting with a Ravin
Crossbow and Ravin Arrow Nock.

10. Defendants identified above were acting through its agents (actual, apparent
or ostensible), servants and/or employees.

11. |Onorabout November 1, 2017, Plaintiff's Decedent, LOUIS NEEBE was in
the course and scope of hunting when the Ravin Crossbow and Ravin Arrow Nock
suddenly and without warning had a failure, and discharged a ravin arrow into and through
Plaintiff Decedent, LOUIS NEEBE’S foot and as a result of which he sustained including
fractures of the toes, puncture wounds, muscle, nerve, tendon, bone and tissue and nerve

injuries.
Case 2:19-cv-04934-JDW Document1 Filed 10/22/19 Page 7 of 18

COUNT |

GRACE NEEBE, as Administratix of the ESTATE OF LOUIS NEEBE, Deceased v.
DEFENDANTS, RAVIN CROSSBOWS, LLC, VENATICS, INC., COMPASS
DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY OUTDOOR, INC.

AND CROSMAN

12. Plaintiff hereby incorporates by reference hereto all the averments and

allegations contained in the foregoing paragraphs.

13. | The joint and several carelessness, negligence and/or strict liability of the

Defendants, consisted of the following acts and/or omissions:

a.

b.

manufacturing an unsafe, defective arrow nock;
designing an unsafe and defective arrow nock;
designing an unsafe and defective ravin crossbow;
manufacturing an unsafe and defective crossbow;
failing to design a safe and effective arow nock;
design and manufacturing improperly arrow knocks;
selling, distributing and retaining the defective cross
bow, arrow knock and/or arrow despite notice that the
same was unsafe and defective;

manufacturing, designing, producing, selling, distributing
and retailing arrow nocks that did not fully engage with
the bowstring, thereby resulting in the bow discharging
while users attempting to re-nock their arrows after

failure to discharge;

designing, manufacturing, selling, distributing arrow
nocks that malfunctioned;
Case 2:19-cv-04934-JDW Document1 Filed 10/22/19 Page 8 of 18

j. failing to properly test the crossbow, arrow nock an
arrow for proper and foreseeable use and foreseeable
misuse;

k. providing the crossbow, arrow and arrow nock with

defective warnings and instructions under the
circumstances;

I. failing to design and install the necessary guards to
assure the safety of persons utilizing the crossbow,
arrow nock and/or arrow;

m. failing to design, modify and sell the crossbow, arrow nock
and/or arrow so as to render its safe or its intended purpose
and use;

n, failing to warn users of the defective and/or the
hazardous conditions in which Defendants were aware
or should have been aware;

O. failing to recommend an appropriate crossbow, arrow
nock and/or arrow under the circumstances;

p. failing to advise of the necessary safety devices which
the crossbow, arrow nock and/or arrow require under
the circumstances;

q. failing to design the product having the appropriate
crossbow, arrow nock and/or arrow and devices to
make the product safe;

r. failing to design the products so it stops level and failure
to design and manufacture the crossbow, arrow nock
and/or arrow;

Ss. failing to design and manufacture the crossbow, arrow
nock and/or arrow;

t. designing a defective crossbow, arrow nock and/or
arrow; and
u. designing safety devices which failed.

14. Defendants’ joint and several negligence was a factual cause of Plaintiff's

injuries as set forth above.
Case 2:19-cv-04934-JDW Document1 Filed 10/22/19 Page 9 of 18

WHEREFORE, Plaintiff, GRACE NEEBE, as Administratrix of the ESTATE OF
LOUIS NEEBE, Deceased, and GRACE NEEBE, in her own right, demands damages
of the Defendants, RAVIN CROSSBOWS, LLC, VENATICS, INC., COMPASS
DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY OUTDOOR, INC. AND
CROSMAN herein, solely, jointly and/or severally, inasum in excess of One Hundred Fifty
Thousand ($150,000.00) Dollars plus delay damages, costs, interest, and all other
damages as permitted by law.

COUNT II
GRACE NEEBE, as Administratix of the ESTATE OF LOUIS NEEBE, Deceased,
v. DEFENDANTS, RAVIN CROSSBOWS, LLC, VENATICS, INC., COMPASS
DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY OUTDOOR, INC.
AND CROSMAN

15. Plaintiff hereby incorporates by reference hereto all the averments and
allegations contained in the foregoing paragraphs.

16. Defendants designed, manufactured, sold, distributed, and/or supplied the
crossbow, arrow nock and/or arrow in the ordinary course of Defendants’ business.

17.  Atall times relevant hereto, the crossbow, arrow nock and/or arrow was
defective and unreasonably dangerous for use and Defendants failed to make them
safe.

18. |The crossbow, arrow nock and/or arrow was used in a manner reasonably
anticipated by the Defendants.

19. |The crossbow, arrow nock and/or arrow was defective which the

Defendants knew or should have known at all times material hereto.
Case 2:19-cv-04934-JDW Document 1 Filed 10/22/19 Page 10 of 18

20. The crossbow, arrow nock and/or arrow was defective and had dangerous
and defective fail-safe system(s) which the Defendants knew or should have known at
all times material hereto.

21. Despite this knowledge, some time prior to the date of incident, the
Defendants designed, distributed, marketed, serviced, maintained and/or sold the
crossbow, arrow nock and/or arrow without correcting the known defects and
dangerous conditions.

22. Defendants are strictly liable to the Plaintiff pursuant to §402A of the
Restatement (Second) of Torts.

23. Atthe time the Defendants placed the crossbow, arrow nock and/or arrow
into the stream of commerce, the crossbow, arrow nock and/or arrow was in a defective
condition.

24. Atthe time the Defendants placed the crossbow, arrow nock and/or arrow
into the tree stand, the crossbow, arrow nock and/or arrow was in a defective condition
by reason of its improper design and the absence of proper warnings, notice and/or
instruction to customers and foreseeable users as to the hazards when using the
crossbow, arrow nock and/or arrow.

25. The defective condition of the crossbow, arrow nock and/or arrow was a
factual cause of Plaintiff injuries.

26. The aforementioned accident resulting in injuries to Plaintiff, were factually
caused by the conduct of said Defendants, acting directly through their agents and
authorized representatives, in that they designed, distributed, and/or sold the crossbow,
arrow nock and/or arrow in a dangerous and unsafe condition for which Defendants are

10
Case 2:19-cv-04934-JDW Document 1 Filed 10/22/19 Page 11 of 18

strictly liable to Plaintiff as a matter of law under the provisions of 402A of the
Restatement of Torts(2d).

27.  Asaresult of the aforementioned defective condition(s), Plaintiff suffered
injuries and damages as set forth herein.

WHEREFORE, Plaintiff, GRACE NEEBE, as Administratix fo the ESTATE OF
LOUIS NEEBE, Deceased, and GRACE NEEBE, in her own right, demands
damages of the Defendants, RAVIN CROSSBOWS, LLC, VENATICS, INC.,
COMPASS DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY
OUTDOOR, INC. AND CROSMAN herein, solely, jointly and/or severally, in a sum in
excess of One Hundred Fifty Thousand ($150,000.00) Dollars plus delay damages,
costs, interest, and other damages permitted by law.

COUNT III
GRACE NEEBE, as Administratix of the ESTATE OF LOUIS NEEBE, Deceased,
v. DEFENDANTS, RAVIN CROSSBOWS, LLC, VENATICS, INC., COMPASS
DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY OUTDOOR, INC.
AND CROSMAN

28. Plaintiff hereby incorporates by reference hereto all the averments and
allegation contained in the foregoing paragraphs.

29. The aforesaid injuries and resulting damages to Plaintiff were proximately
caused by the conduct of the Defendants, in that the Defendants designed, manufactured,
researched, developed, tested, inspected, distributed, packaged, labeled, sold, supplied,
marketed, promoted and/or advertised that the crossbow, arrow nock and/or arrow were

safe for their intended use, for which Defendants are strictly liable to Plaintiff as a matter

of law under the provisions of 402B of the Restatement (Second) of Torts.

11
Case 2:19-cv-04934-JDW Document 1 Filed 10/22/19 Page 12 of 18

30. |The Defendants’ statements and/or non-disclosures as heretofore alleged,
were misrepresentations and/or non-disclosures of material fact.

31. At all material times hereto, Defendants were engaged in the business as
sellers, distributors, suppliers, and/or vendors of the crossbow, arrow nock and/or arrow.

32. Defendants, through their advertising, labels, representations on containers,
distribution, packaging, supplying, marketing and/or promoting, made _ public
misrepresentations or non-disclosures of material facts concerning the character and/or
quality of the crossbow, arrow nock and/or arrow.

33. As a result of Defendants’ misrepresentations and/or non-disclosures of
material facts concerning the crossbow, arow nock and/or arrow, they are strictly liable to
Plaintiff as a matter of law under the provisions of 402B of the Restatement (Second) of
Torts.

34. The crossbow, arrow nock and/or arrow was in a defective condition at the
time of Plaintiff's accident and was not substantially changed at the time of Plaintiffs
accident from the time that the Defendants placed the crossbow, arrow nock and/or arrow
in the tree stand.

35. In relying upon the misrepresentations and/or non-disclosures of material
facts made by Defendants, the crossbow, arrow nock and/or arrow was purchased and/or
used in the manner and for the purpose intended, as designed, manufactured, developed,
tested, inspected, distributed, packaged, supplied, labeled, sold, marketed, promoted
and/or advertised by Defendants.

36. As a direct and proximate result of the aforesaid advertisements, labels,
misrepresentations and/or non-disclosures of material facts, Plaintiffs Decedent, LOUIS

12
Case 2:19-cv-04934-JDW Document 1 Filed 10/22/19 Page 13 of 18

NEEBE, suffered severe injuries and damages as alleged herein.

WHEREFORE, Plaintiff, GRACE NEEBE, as Administratix of the ESTATE OF
LOUIS NEEBE, Deceased, and GRACE NEEBE, in her own right, demands damages
of the Defendants, RAVIN CROSSBOWS, LLC, VENATICS, INC., COMPASS
DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY OUTDOOR, INC. AND
CROSMAN herein, solely, jointly and/or severally, ina sum in excess of One Hundred Fifty
Thousand ($150,000.00) Dollars plus delay damages, costs, interest, and other damages
permitted by law.

COUNT IV
GRACE NEEBE, as Administratix of the ESTATE OF LOUIS NEEBE, Deceased v.
DEFENDANTS, RAVIN CROSSBOWS, LLC, VENATICS, INC., COMPASS
DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY OUTDOOR, INC.
AND CROSMAN

37. Plaintiff hereby incorporates by reference hereto all the averments and
allegations contained in the foregoing paragraphs.

38. At all times material, Defendants were designers, manufacturers, sellers,
distributors, suppliers, servicers, maintainers and/or vendors of the crossbow, arrow nock
and/or arrow.

39. Defendants described and expressly warranted the crossbow arrow nock
and/or arrow inter alia, as being safe for its intended purpose.

40. The crossbow, arrow nock and/or arrow was used based upon the express
warranty made by the Defendants.

41. The Defendants breached the express warranty stated, supra, since it was

defective and had improper instructions and warnings.

13
Case 2:19-cv-04934-JDW Document 1 Filed 10/22/19 Page 14 of 18

42. Plaintiff's injuries and damages were caused by the Defendants’ breach of
the express warranty.

43. Defendants are liable to the Plaintiff for the damages sustained as a result
of the breach of the express warranty.

WHEREFORE, Plaintiff, GRACE NEEBE, as Administratrix of the ESTATE OF
LOUIS NEEBE, Deceased, and GRACE NEEBE, in her own right, demands damages
of the Defendants, RAVIN CROSSBOWS, LLC, VENATICS, INC., COMPASS
DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY OUTDOOR, INC. AND
CROSMAN herein, solely, jointly and/or severally, in a sum in excess of One Hundred Fifty
Thousand ($150,000.00) Dollars plus delay damages, costs, interest, and other damages
permitted by law.

COUNT V
GRACE NEEBE, as Administratix of the ESTATE OF LOUIS NEEBE, Deceased v.
DEFENDANTS, RAVIN CROSSBOWS, LLC, VENATICS, INC., COMPASS
DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY OUTDOOR, INC.
AND CROSMAN

44. Plaintiff hereby incorporates by reference hereto all the averments and
allegations contained in the foregoing paragraphs.

45. At all times material, Defendants were designers, manufacturers, sellers,
distributors, suppliers, servicers, maintainers and/or vendors of the crossbow, arrow nock
and/or arrow.

46. Animplied warranty existed that the crossbow, arrow nock and/or arrow was

‘merchantable’ as defined by 13 Pa.C.S.A. § 2314.

47. The ordinary purpose of the crossbow was for use in hunting and target

14
Case 2:19-cv-04934-JDW Document 1 Filed 10/22/19 Page 15 of 18

shooting.

48. The crossbow, arrow nock and/or arrow was unfit for the purpose as stated
herein.

49. Plaintiff's Decedent was a third party beneficiary of the implied warranty.

50. The Defendants breached the implied warranty stated herein.

51. Plaintiff's injuries and damages were caused by the Defendants’ breach of
their implied warranty.

52. Defendants are liable to the Plaintiff for the damages sustained as a result
of the breach of the implied warranty.

WHEREFORE, Plaintiff, GRACE NEEBE, as Administratrix of the ESTATE OF
LOUIS NEEBE, Deceased, and GRACE NEEBE, in her own right, demands
damages of the Defendants, RAVIN CROSSBOWS, LLC, VENATICS, INC.,

COMPASS DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY
OUTDOOR, INC. AND CROSMAN, herein, solely, jointly and/or severally, in a sum in
excess of One Hundred Fifty Thousand ($150,000.00) Dollars plus delay damages,
costs, interest, and other damages permitted by law.
COUNT VI
GRACE NEEBE, as Administratix of the ESTATE OF LOUIS NEEBE, Deceased v.
DEFENDANTS, RAVIN CROSSBOWS, LLC, VENATICS, INC., COMPASS
DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY OUTDOOR, INC.
AND CROSMAN
53. Plaintiff hereby incorporates by reference hereto all the averments and

allegations contained in the foregoing paragraphs.

54.  Atalltimes material, Defendants, RAVINCROSSBOWS, LLC, VENATICS,

15
Case 2:19-cv-04934-JDW Document 1 Filed 10/22/19 Page 16 of 18

INC., COMPASS DIVERSIFIED HOLDINGS, THE COMPASS GROUP, VELOCITY
OUTDOOR, INC. AND CROSMAN were designers, manufacturers, sellers, distributors,
suppliers, servicers, maintainers and/or vendors of the crossbow, arrow nock and/or arrow.

55. At the time that the crossbow, arrow nock and/or arrow was put into the tree
stand, Defendants had reason to know that the crossbow, arrow nock and/or arrow would
be used as it was when Plaintiff was injured.

56. Plaintiff's Decedent, buyer of the crossbow, arrow nock and/or arrow, relied
on the skill and judgment of Defendants to select and furnish a crossbow, arrow nock
and/or arrow was suitable for the application at issue.

57. |The crossbow, arrow nock and/or arrow was unfit for the particular purpose
as stated herein.

58. Plaintiff's Decedent was a buyer beneficiary of the implied warranty.

59. Defendants breached the implied warranty.

60. _‘Plaintiff’s Decedent’s injuries and damages were caused by the Defendants’
breach of their implied warranty.

61. Defendants are liable to the Plaintiff for the damages sustained as a result
of the breach of the implied warranty.

WHEREFORE, Plaintiff demands damages of the Defendants herein, solely, jointly
and/or severally, ina sum in excess of One Hundred Fifty Thousand ($150,000.00) Dollars

plus delay damages, costs, interest, and other damages permitted by law.

16
Case 2:19-cv-04934-JDW Document 1 Filed 10/22/19 Page 17 of 18

COUNT VII
GRACE NEEBE, in her own right v. DEFENDANTS, RAVIN
CROSSBOWS, LLC, VENATICS, INC., COMPASS DIVERSIFIED
HOLDINGS, THE COMPASS GROUP, VELOCITY OUTDOOR, INC. AND CROSMAN

62. Plaintiff hereby incorporates by reference hereto all the averments and
allegations contained in the foregoing paragraphs.

63. Plaintiff, GRACE NEEBE, was the wife and is now the widow of the
LOUIS NEEBE, Deceased.

64. Asadirect result of the defendants’ negligence, plaintiff, GRACE NEEBE,
was deprived of the services, society, companionship, and consortium of her husband,
to her great detriment and loss.

WHEREFORE, Plaintiff, GRACE NEEBE, demands judgment against the
Defendants, RAVIN CROSSBOWS, LLC, VENATICS, INC., COMPASS DIVERSIFIED
HOLDINGS, THE COMPASS GROUP, VELOCITY OUTDOOR, INC. AND CROSMAN
solely, jointly and severally in an amount in excess of One Hundred Fifty Thousand
($150,000.00) Dollars plus damages, damages, interest, costs, and damages as
permitted by law.

PANSINI & MEZROW

BY: /s/Michael O. Pansini
MICHAEL O. PANSINI, ESQUIRE
1525 Locust Street, 15" Floor
Philadelphia, PA 19102

(215) 732-5555
Attorneys for Plaintiffs

 

Date: 10/21/2019

17
Case 2:19-cv-04934-JDW Document 1 Filed 10/22/19 Page 18 of 18

VERIFICATION

Michael O. Pansini, Esquire states that the facts set forth in the foregoing
Complaint are true and correct to the best of his knowledge, information and belief; and
that this statement is made subject to the penalties of 18 Pa. C.S.A. Section 4904 relating

to unsworn falsification to authorities.

MICHAEL O. PANSINI, ESQUIRE

 

DATE: October 21, 2019
